Citation Nr: 0218440	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.

(The claims of entitlement to an initial rating in excess of 
10 percent for a service-connected left foot disorder, 
status post excision of Morton's neuroma; and entitlement to 
an initial rating in excess of 10 percent for a service-
connected left knee disorder, will be the subjects of a 
later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1993 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2001 rating decision in which 
the RO denied, inter alia, service connection for bilateral 
hearing loss, and granted service connection for left knee 
and left foot disorders, deemed noncompensable.  The veteran 
filed a notice of disagreement in May 2001 and a statement 
of the case (SOC) was issued in June 2001.  The veteran 
submitted a substantive appeal in August 2001, with no Board 
hearing requested.

The Board is undertaking additional development on the 
issues of entitlement to an initial rating in excess of 10 
percent for a service-connected left foot disorder, status 
post excision of Morton's neuroma; and entitlement to an 
initial rating in excess of 10 percent for a service-
connected left knee disorder, pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving notice and 
reviewing any response, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

There is no evidence that the veteran currently suffers 
hearing loss demonstrating an auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000 or 4000 Hertz of 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
of 26 decibels or greater; or speech recognition scores 
using the Maryland CNC test of less than 94 percent.  



CONCLUSION OF LAW

The veteran does not have a hearing loss disability that was 
incurred in or aggravated by service, nor was sensorineural 
hearing loss initially manifested to a compensable degree 
within one year post-service.  38 U.S.C.A. §§ 1110 1112, 
5100, 5101(a), 5102, 5103, 5103A, 5107, 5110(a) (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In August 2000, the veteran filed a claim for service 
connection for, inter alia, hearing loss.  The veteran 
indicated no private treatment post-service for the claimed 
condition.

Service medical records showed that, in September 1992, the 
veteran underwent clinical examination for entry into the 
U.S. Marine Corps.  The veteran denied hearing loss by 
medical history.  The veteran's ears were listed as normal 
on clinical evaluation, with audiometric pure tone 
thresholds (decibels) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
0
LEFT
15
5
5
5
15

Re-examination of the veteran's hearing in November 1992 
revealed the following pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-5
0
0
LEFT
10
0
5
-5
0

In January 1993, audiological examination revealed the 
following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-5
0
0
LEFT
10
0
5
-5
0

On June 1994 audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
5
5
15
5
5

No significant threshold shift was observed.  On special 
examination in February 1997, the veteran's ears were listed 
as normal, with pure tone thresholds (in decibels) as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
5
5
15
5
5

The veteran denied experiencing or having experienced 
hearing loss.  In February 1999, audiological evaluation 
revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
5
10
10
5
15

A significant threshold shift (STS) was noted in comparison 
to the January 1993 audiological examination results.  On 
audiological evaluation in February 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
5
5
5
5
15

A significant threshold shift was noted on comparison with 
January 1993 audiological examination results.  On 
separation examination in August 2000, the veteran denied 
having a medical history of hearing loss.  The veteran's 
ears were listed as generally normal on clinical evaluation.  
Upon audiological examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
10
10
5
10
15

In the remarks section of the audiological examination 
report, the veteran was noted to have been routinely noise 
exposed and comparison to January 1993 audiometric results 
showed a threshold shift.  

On the VA audiological evaluation in January 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
10
10
10
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear, 
using the Maryland CNC word test list.  The VA examiner 
observed normal middle ear function, bilaterally; highly 
flaccid tympanic membrane of the left ear; and ipsilateral 
acoustic reflexes of the right ear.  She diagnosed hearing 
within normal limits across all test frequencies; however, 
the left ear was worse than the right ear, dropping to 
borderline normal at 4000 Hertz to 8000 Hertz.  Speech 
reception thresholds were also within normal limits, with 
word recognition scores considered excellent at normal 
conversational levels.  

By rating decision of April 2001, the RO denied service 
connection for bilateral hearing loss, citing regulatory 
criteria.  In his May 2001 notice of disagreement, the 
veteran contended that his hearing worsened due to service, 
citing acoustic trauma.  

In August 2001, the veteran requested a hearing before a 
local hearing officer of the RO.  The RO hearing was held in 
January 2002.  The veteran testified that he experienced 
problems with hearing when in an environment of competing 
noises.  

In April 2002, the RO increased the veteran's initial rating 
for his left knee disorder to 10 percent, effective November 
15, 2000.  In addition, the RO increased the initial rating 
for the veteran's left foot disorder to 10 percent, with the 
same effective date.

By letter of September 2002, the RO issued a notification 
letter, explaining VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002)).  The RO described the information and evidence that 
the veteran needed to identify or submit, and the evidence 
it would obtain on his behalf.  The RO also described the 
evidence necessary to establish entitlement to service 
connection.

II.  Analysis

A.  Duties to Notify and Assist

Section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate which portion of information 
and evidence, if any, is to be provided by the veteran and 
which portion, if any, VA will attempt to obtain on the 
veteran's behalf.  Id.; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a), 38 C.F.R. § 3.159).  The new law instructs 
that VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 38 C.F.R. §§ 3.102, 3.159, 3.326.  
However, VA is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d)(2).

The Board finds that the RO substantially fulfilled the 
duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b)(1), (c)(3).  By RO letter of September 
2002, the veteran was specifically notified of the evidence 
necessary to substantiate a service connection claim.  In 
addition, the rating decision of April 2001 and SOC of June 
2001 directed attention to the applicable criteria for 
consideration of hearing disability.  The September 2002 RO 
letter also served to notify the veteran of the portion of 
information and evidence that was to be provided by him and 
that portion the RO would attempt to obtain on his behalf.  
The veteran did not respond, thereby failing to submit or 
identify any relevant evidence that would allow further 
development of the claim.  Importantly, the veteran failed 
to submit or identify evidence of current diagnosis of 
impaired hearing (notwithstanding VA regulatory 
requirements), an element necessary to establish service 
connection.  Lastly, in fulfilling its duties, the RO 
provided a VA audiological examination.  Accordingly, VA has 
completed the duties to notify and assist.  See generally, 
38 U.S.C.A. §§ 5103(a), 5103A.

B.  Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946, and an 
organic disease of the nervous system (such as sensorineural 
hearing loss) becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309.  

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Id.  Continuity of symptomatology is required 
only where the condition noted during service is not shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

For VA purposes, defective hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  Where there is a claim for disability 
compensation or pension but medical evidence accompanying 
the claim is not adequate for rating purposes, a VA 
examination will be authorized.  38 C.F.R. § 3.326.  This 
applies to original and reopened claims as well as claims 
for increase submitted by a veteran.  Id.  VA regulations 
also provide standards for examination of hearing 
impairment.  38 C.F.R. § 4.85.  

Following a complete review of the evidence of record, the 
Board finds that service connection is not warranted for 
bilateral hearing loss.  The Board relies on the August 2000 
separation examination and January 2001 VA examination 
reports as the most current evidence of any hearing loss.  
According to both audiometric examinations, the veteran does 
not currently experience hearing loss meeting the 
requirements of 38 C.F.R. § 3.385.  The VA examiner asserted 
that the veteran had hearing thresholds within normal 
limits.  In addition, the results of the January 2001 VA 
examination show that the veteran's speech discrimination 
test results do not meet the requirements of 38 C.F.R. 
§ 3.385. 

The Board acknowledges that there exists service medical 
evidence of puretone threshold shifts in the veteran's 
hearing.  However, in the absence of current bilateral 
hearing loss meeting the regulatory requirements of 
38 C.F.R. § 3.385, a preponderance of evidence is against 
the veteran's claim.  While the veteran has maintained that 
he currently suffers hearing loss warranting service 
connection, the weight of the medical evidence does not 
support this assertion.  As a lay person, the veteran is 
generally not competent to give a medical opinion concerning 
a current medical diagnosis of disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The veteran's claim of 
entitlement to service connection for hearing loss is 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.385.


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

